Case 17-12708   Doc 209   Filed 07/03/19 Entered 07/03/19 11:33:03   Desc Main
                           Document     Page 1 of 8



                                Exhibit A
                      Purchase and Sale Agreement
Case 17-12708       Doc 209      Filed 07/03/19 Entered 07/03/19 11:33:03                  Desc Main
                                  Document     Page 2 of 8




                            PURCHASE AND SALE AGREEMENT

         AGREEMENT made as of this 1 4hday ofJune, 2019, by and between John O.

 Desmond, the duly-appointed Chapter 7 trustee of the bankruptcy estate of Paul Francis (the

 "Debtor"), Chapter 7 Case No. 17-12708-FJB (the "Seller" or the "Trustee") and PCS

 Residential, LLC (the "Buyer').

         WHEREAS, on July 21, 2017, the Debtor filed a voluntary petition pursuant to. Chapter

 13 of the Bankruptcy Code (the "Petition Date"); and

         WHEREAS, on September 26, 2017, the Court entered an order granting the Debtor's

 motion to convert the case to Chapter 11; and

         WHEREAS, on March 20, 2018, the. Court entered an order converting the case to

 Chapter 7; and

         WHEREAS, on March 21,2018, the Trustee was appointed as the Chapter 7 Trustee of

 the bankruptcy estate of the Debtor; and

         WHEREAS, the Debtor and his spouse took title to .15.6 Norfolk.Street, Dorchester,

 Massachusetts by a deed recorded with the Suffolk County Registry of Deeds in Book 39446,

 Page 202 (the "Subject Real Estate") as tenants by the entirety; and

         WHEREAS, on April 10, 2018, the Trustee filed an adversary complaint against Ruth.

 Francis, the non-debtor spouse, pursuant to Section 363(h) of the. Bankruptcy Code (the

 "Adversary Complaint"); and

         WHEREAS, on July 10, 2018, the. Trustee filed a Motion for Summary Judgment

 concerning the Adversary Complaint and Ruth Francis filed an Opposition on August 19, 018

 and a hearing was held on the Trustee's Motion for Summary Judgment on August 30, 2018; and




 10071620d
Case 17-12708           Doc 209     Filed 07/03/19 Entered 07/03/19 11:33:03                Desc Main
                                     Document     Page 3 of 8




              WHEREAS, on March 18, 2019, the Court entered judgment in favor of the Trustee,

  determining that the Trustee may sell both the interests of the bankruptcy estate and Ruth Francis

  in the Subject Real Estate pursuant to Bankruptcy Code Section 363(h); and

              WHEREAS, the Buyer wishes to purchase from the Trustee the Subject Real Estate.

          NOW THEREFORE, the SELLER and BUYER agree as follows:

              1.    Asset to be Transferred. The Trustee agrees to sell and transfer, and the Buyer

  agrees to buy, subject to the conditions contained herein, the Subject Real Estate.

              2.    Purchase Price. The Buyer agrees to pay as a total purchase price for the Subject

  Real Estate the amount of TWO HUNDRED THOUSAND dollars and 00/100 ($200,000.00) in

  consideration of the sale and transfer of the Subject Real Estate (the "Purchase Pr'ce").
                                                                                      0 C)CfC),te")
         3.     Deposit. The Buyer has paid herewith to the Seller the amount of             as a

  deposit (the "Deposit"). The Seller will hold the Deposit in a non-interest bearing account

 pending court approval of the sale to the Buyer. At the closing, the Seller shall be entitled to

 release the Deposit in payment of the Purchase Price. The Deposit is refundable only if: (1) the

 Bankruptcy Court enters an order allowing the sale of the Subject Real Estate to a party other

 than the Buyer; (2) the Trustee sells the Subject Real Estate to a party other than the Buyer; (3)

 or the Trustee does not obtain authority from the Bankruptcy Court to sell the Subject Real

 Estate, or, having obtained authority, is unable to perform.

          4.        Bankruptcy Court Approval. The obligations of the Trustee to sell and transfer

 and the obligations of the Buyer to purchase are expressly conditioned upon the approval by the

 United States Bankruptcy Court of the Chapter 7 Trustee's Motion for Authority to Sell by

 Private Sale Certain Property Subject to Certain Liens, Claims and Encumbrances which will be

 filed in the Debtor's bankruptcy case (the "Motion to Sell"). The Buyer is aware that the Trustee



                                                    2
 10071620v1
Case 17-12708          Doc 209      Filed 07/03/19 Entered 07/03/19 11:33:03                  Desc Main
                                     Document     Page 4 of 8




       provide advance notice of the Motion to Sell to all creditors and other entities:selected by

  the. Trustee, who in turn May objectto this proposed- Saleor subbit counteroffers. The Buyer

  understands that in the event the TrusteeteceiVes one or more higher counteroffers for the.

  SubjectReal Estate, a sealed bid auction, live auction or a combination of the two will be

  conducted at the.Bankruptcy.Court.

              5.   Closing. A cloSing shall.take place at the office. of Murtha Cullina LLP, 99 High

  Street, Boston,. Massachusetts within .1-5 days after the entry of an Order approving the Trustee's

 Motion. to.Sell the Subject Real Estate. unless ariappeal has been filed.: and the Bankruptcy Court.

  enters molder. staying the sale (the.."Closing") at a mutually convenient. date and time.

          6.       Title..Deed. The Subject Real Estate is to. be conveyed by a good and sufficient.

  fiduciary's deed running. to the Buyer, or to anominee designated by the Buyer by written notice.

 tO the Seller at least. two (2) busines.s days before the deed is to be delivered as herein provided.

          7.       Sale is Free and Clear of all Liens Claims. Encumbrances. and Interests. The

 Subject Real Estate will be sold free and. clear Of all liens, claims, encumbrances. and interests .

 with all liens, claims, encumbrances and interests attaChinc, to the proceeds of the sale to the

 same extent and in the same order of priority as such liens, Claim's, encumbrances•'arid interests

 attached to the Subject Real Estate pursuant to statelaw.

          8.       Representations and Warranties. The. Subject.Real Estate i§.being sold. "AS IS"

 and "WHERE: IS" without any representations or ,warranties of any kind. The Subject Real

 Estate. is:being sold without any representation.or.w.arranty, express or implied, :including

 representations or warranties as to its condition, fitness for habitation, status of any tenants,

 conformity to. any applicable state or local zoiiing,building; health and sanitary codes; or

 compliance with.any federal, stateor local environmental statutes, z egulatians,:ordinances.pr by-



                                                   3
 10071620v1
Case 17-12708        Doc 209       Filed 07/03/19 Entered 07/03/19 11:33:03                   Desc Main
                                    Document     Page 5 of 8




  laws including lead paint and smoke detector laws and regulations. The Trustee makes no

  representation as to the existence of tenants at the Subject Real Estate and if any such tenants do

  exist, the status of said tenancies. It shall be Buyer's sole responsibility to deal with and evict if

  necessary, any tenants at the Subject Real Estate, The Trustee has not collected any rent or

  security deposits from any such tenants and makes no representations as to whether the Debtor

  and/or Ruth Francis has collected any rent or received any security deposits.

          9.     Acceptance of Deed. The acceptance and recording of a deed by the Buyer or his

  nominee as the case may be, shall be deemed to be a full performance and discharge of every

  agreement and obligation herein contained or expressed, except such as are, by the terms hereof,

 to be performed after the delivery of said deed.

          10.    Closing Costs. . The Trustee shall pay (a) Municipal taxes and any water, sewer

  and other utility charges owed to City of Boston which shall be prorated as of the Closing and (b)

 deed stamps payable to the Registry of Deeds. Buyer shall pay all other recording fees and costs

 at closing.

          11.    Buyer's Default. If the Buyer shall fail to fulfill his obligations herein, all

 deposits made hereunder by the.Buyer shall be retained by the Seller as liquidated damages and

 this shall be Seller's sole and exclusive remedy in both equity and at law.

          12.    Contingencies. There are no contingencies to the sale of the Subject Real Estate

 other than Bankruptcy Court approval of the Motion to Sell the Subject Real Estate to the Buyer.

          13.   Nonrecourse. The Trustee is executing this Agreement in a fiduciary capacity;

 only the bankruptcy estate shall be bound, and the Trustee shall not be personally liable for any

 obligation, expressed or implied, hereunder. Buyer shall indemnify and hold the Trustee




                                                    4
 t0071620y1
Case 17-12708           Doc 209      Filed 07/03/19 Entered 07/03/19 11:33:03                  Desc Main
                                      Document     Page 6 of 8




  harmless from any -claim, damage, fine, assessment,. and liability asserted against theTrustee.

  after the Closing arising from-the Subject Real Estate,

              14.    Modification. This.Agreement contains the. entire agreement of the parties and

  may be amended only by written instrument signed by            partieS.

              15..   Assignment: The Buyer- may assign its rights and obligations under this

  Agreement to a nominee entity as provided above without the need of further apprOval from the

  Trustee or the Bankruptcy. Court.

              .16.   Entire Agreement.. This .Agreement shall constitute the coMplete agreement and

  understanding -of the. parties hereto with respect to the transactions contemplated hereby and

  supersedes all prior agreements and understandings, _written. or oral, and may beamended.only

  by written instrumentsignedby- both of them. To the extent that there. is any conflict betWeen

  the terms Of the .Notice of -Sale. served in accordance with Section 363 •of the:Bankruptcy Code

  and this Agreement, the terms of this Agreement.shall control. This Agreement shall be

  construed in accordance with the .laws. of the Commonwealth.of Massachusetts and Title 11 of

  the. United States. Code.

          17.        Authority of PartieS. Each ofthe undersigned parties represents and warrants

  that: (i) it has•all. necessary power and authority to execute and deliver this Agreement and

 perform its respective: obligations hereunder; (ii) thiS Agreement. has been duly and validly

  delivered, and constitutes a legal,. valid and. binding obligation; and (iii) except for. approval of

 the Bankrtiptcy Court,. no authorization,: consent, approval or other action is:or will be necessary

 as a onditibn to. execution and delivery of this .Agreement and the performance of the

 'obligations hereunder.




                                                     5
 10071620v1
Case 17-12708          Doc 209      Filed 07/03/19 Entered 07/03/19 11:33:03                 Desc Main
                                     Document     Page 7 of 8




              18.   Execution in Counterparts. For the convenience of the parties and to facilitate

  execution, this Agreement may be executed in two or more counterparts, each of which shall be

  deemed an original, but all of which shall constitute one and the same document.

              19.   Advice of Counsel. The Buyer confirms that he has obtained the advice of

  counsel of its choice in connection with the execution of this Agreement.

          IN WITNESS WHEREOF, the parties have executed this Agreement in two counterparts

  on the day and year first above written.



  The Buyer hereby agrees to purchase on the terms set forth above.




          The Trustee agrees to sell and transfer on the terms set forth above.



  Witness                                        John O. Desmond, Chapter 7 Trustee
                                                 for the Bankruptcy Estate of Paul Francis
                                                 and not personally




                                                    6
 10071620v1
Case 17-12708          Doc 209      Filed 07/03/19 Entered 07/03/19 11:33:03            Desc Main
                                     Document     Page 8 of 8



              IN WITNESS WHEREOF, the parties have executed this Agreement in two counterparts

  on the day and year first above written.



  The Buyer hereby agrees to purchase on the terms set forth above.




  Witness                                                 Buyer:



                 Trustee agrees to sell and transfer on the terms set forth above.



                                                  John 0. Desmond, Chapter 7 Trustee
                                                  for the Bankruptcy Estate of Paul Francis
                                                  and not personally
    KIA.k>
                                                                                     74)-/ f




                                                     6
 10066029v1
